Exhibit Quarterly ReportSecond Quarter - Fiscal YM BioSciences Inc. Letter to Shareholders Fiscal 2009 Second Quarter, ended December 31st, Dear Shareholders, During the second quarter of Fiscal 2009, YM received clearance from Canadian regulatory authorities to initiate two Phase II, double-blind, randomized trials for nimotuzumab. These two trials will evaluate our EGFR-targeting antibody in combination with radiation-based treatments in patients with non-small cell lung cancer (NSCLC) and in patients with brain metastases from NSCLC. Enrolment for both trials is expected to be initiated in Canada in the first quarter of calendar 2009 and YM anticipates expanding the trials into other countries. These two controlled studies are expected to contribute significantly to the already extensive late-stage clinical program being pursued by the global network of companies developing nimotuzumab. In addition to a third YM-sponsored trial in pediatric glioma ongoing in the USA, Canada and Israel, nimotuzumab is currently being advanced in several randomized Phase II and III trials in Japan, South East Asia, Europe and elsewhere. • Citing nimotuzumab’s preferential safety profile compared with other EGFR-targeting cancer drugs, during the quarter the National Cancer Centre of Singapore (NCCS) announced that it has selected our drug for a Phase III multinational trial in the adjuvant setting of more than 700 patients with cancers of the head and neck. • Two of our licensees for nimotuzumab, Daiichi-Sankyo Co., Ltd. in Japan and Kuhnil Pharmaceutical Co. in Korea, recently initiated an 80-patient Phase II randomized, open-label trial evaluating nimotuzumab in patients with advanced or recurrent gastric cancer. • Our licensee in Europe, Oncoscience AG, reports that it continues to enrol patients in a randomized Phase III study evaluating nimotuzumab in adult glioma patients and a randomized Phase IIb/IIIa trial in patients with advanced pancreatic cancer. Specific to our North American regulatory strategy, our two randomized trials form part of the registration program for nimotuzumab that is concentrating on cancers treated with radiation-containing regimens. This strategy is driven by data we and others have generated supporting nimotuzumab’s demonstrated efficacy within radiation-containing regimens. Consistent with the extensive literature on the effect of radiation on EGFR-expression, the combination has the prospect to maximize the benefits of radiotherapy and increase survival and quality of life.
